This patent application is being examined in Art Unit 3649. Please do not hesitate to contact Examiner Dan Colilla at 571-272-2157 if you have any questions regarding this correspondence and/or how to respond.
DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a group at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publicly available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 
[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]

Prior art could not accurately be applied to claims 14-15 due to Applicant’s attempt to recite two different embodiments and the vagueness as to whether the claim is directed to an apparatus or method. 
	
	
	
	
[AltContent: textbox (The below sections deal with clarity issues regarding the claims, specification, and/or drawings. )]
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that in Claim 1, line 1, Applicant uses the term “consisting of.” While there is nothing wrong with using this term, Applicant may not be aware that “consisting of” is closed language that means that the claim only covers the elements identified in the claims. The more commonly used phrase “comprising,” is open language which means that the claimed invention includes but is not limited to the elements identified in the claim. 
In claim 1, lines 3-4, Applicant appears to be reciting “a fulcrum tremolo string bridge system” as part of the claimed subject matter. However, Applicant has not positively recited this structure as part of the stringed musical instrument. Applicant has recited that a plurality of strings under tension are “counter tension by springs in a fulcrum tremolo string bridge system.” However, at no point does Applicant recite that the stringed musical instrument comprises the fulcrum tremolo string bridge system. 
In claim 1, line 7, Applicant recites that “a spring retaining  claw assemble” includes “claws.” However, it is not clear which structure Applicant is interpreting as the claws. Applicant’s invention appears to be replacing the conventional claws with a screw securing system. Thus for purposes of expediting examination “claws” will be interested as --screws-- or  --fasteners--. 
In claim 2, lines 1-2, the phase “wherein the claw spring retaining post are fasteners” is vague and indefinite. Applicant has not previously recited a claw spring retaining post. Perhaps Applicant intended to mean, --wherein the spring retaining claw assembly comprises fasteners configured to secure springs to a face of each claw?--
In claim 2, the phrase “to secure springs to face of claw” is vague and indefinite since there are a plurality of springs and a plurality of claws. It would be clearer to recite, --to secure a respective tension spring of the tension springs to a face of each claw--. 
In claim 3, line 1, “the claw” has no antecedent basis in the claims. Previously Applicant has recited plural “claws.” thus it is not clear which specific claw Applicant is referring to. 
In claim 3, line 1, “resonator plate” has no antecedent basis in the claims. For purposes of expediting examination, the resonator plate will be interpreted as the “flat plate of a material” recited in claim 1. 
In claim 3, Applicant recites that the “claw and resonator plate are fabricated in one piece.” However, this conflicts with claim 1 which has already recited “fasteners securing the spring retaining claw assembly of said system to a flat plate of a material.” 
Claim 7 has a similar problem. 
Similarly, in claim 12, “said L-shaped claw” mounted “directly to instrument body without the employment of metal plate” which conflicts with what has already been recited in claim 1. 
Claim 13, is generally vague and indefinite because it is not clear if Applicant is reciting an apparatus or a method. 
Claim 13 is also vague and indefinite because Applicant appears to be reciting two different embodiments at the same time. It is suggested Applicant recite the two embodiments as separate claims. to be more clear. 
In claim 13, line 6-7, it is not clear if “one machine screw for electrified guitar ground wire” is one of the previously recited five machine screws for spring retention posts” or if it is an additional machine screw. The written description of the invention does not describe a machine screw of electrified guitar ground wire. 
In claim 13, the phrase, “a plate having a length and width to cove resonator block bottom,” is unclear. It appears that Applicant is attempting to recites that the plate 2 covers the bottom of resonator block 11. While Applicant doesn’t use the term “resonator block” in the written description of the invention, it appears that resonator block refers to the “bridge block 11.” However, the plate does not cover the bottom of the bridge block 11 in either of the two embodiments that Applicant has disclosed (see Figs. 1 and 3 of Applicant’s drawings). Correction and/or clarification is required. 
Claim 14 is rejected because it inherits the problems mentioned with respect to claim 13. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 7, and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 1, Applicant recites, “fasteners securing the spring retaining claw assembly of said system to a flat plate of a material” which suggests that the spring retaining claw assembly and the flat plate of material are separate structures. However, in claim 3, Applicant recites that the “claw and resonator plate are fabricated in one piece.” This language appears to modify what has already been recited in claim 1 and thus claim 3 does not include all the limitations of claim 1.
Claim 7 has a similar problem. 
Similarly, claim 12 recites that “said L-shaped claw” can be mounted “directly to instrument body without the employment of metal plate.” This is a modification from what was already recited in claim 1 and therefore claim 12 does not include all the limitations of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


	Claim Objections
Claim 1 is objected to because of the following informalities:  
Throughout the claims Applicant has dropped articles (i.e. Applicant has not use “a,” “an,” “the,” or “said” before nouns. For proper grammar Applicant should include these articles wherever appropriate. 
In claim 1, line 2, “the upper, rear boundary” has no antecedent basis in the claims. In claim 2, “said body” has no antecedent basis in the claims. This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as “upper, rear boundary” exists in the claim, Applicant must first recite in the claims that there is “an upper, rear boundary ” before referring to “the upper, rear boundary” or “said upper, rear boundary .” 
This objection could be overcome by reciting “an upper, rear boundary.” 
	In claim 1, line 4, “the tremolo system” has no proper antecedent basis in the claims. Previously Applicant has recited, “a fulcrum tremolo string bridge system.”
	In claim 1, line 3, it appears that --a-- should be inserted before “resonator block” for proper grammar. 
	In claim 1, line 6, “the front” has no antecedent basis in the claims. This objection could be overcome by replacing the language with --a front of the instrument body.--
	In claim 1, line 7, “assemble” appears that it should actually be --assembly-- in order to make grammatical sense. 
	In the last line of claim1, “instrument body” appears to be a double recitation of “a solid resonating body” as recited in line 1 of claim 1. This objection could be overcome by replacing “instrument body” with --the solid resonating body.--
	In claim 2, line 1, “the claw spring retaining post” has no antecedent basis in the claims. Previously, Applicant has referred to “a spring retaining claim assemble.” 
	In claim 2, line 2, it appears that --a--should be inserted before “face” for proper grammar. 
In claim 2, line 3, “instrument body” has no antecedent body in the claims. This objection could be overcome by replacing the language with --the solid resonating body--. 
In claim 13, the following list lacks antecedent basis in the claims: 
In line 5, “the original spring claw screws.”
In lines 7-8, “resonator block bottom.” 
In lines 8-9, “the tremolo system tensioning springs.”
In line 18, “the body fulcrum tremolo cavity.” 
In claim 13, line 7, it appears that “cove” should actually be --cover--. 
In claim 14, line 1 “The Fulcrum Tremolo Spring Locking Claw and Claw Resonation Plate kit” has no antecedent basis in the claims. In claim 13, Applicant recited “A Fulcrum Tremolo Spring Locking Claw or Claw Resonator Plate.” 
While the examiner has outlined numerous examples of lack of antecedent basis in the claims, this list is not exhaustive. All such instances must be corrected. 
	Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  
This means, that Applicant has claimed subject matter that is not disclosed in the written description of the invention. Since the claims were part of the original application, this objection can be overcome by copying the unsupported subject matter of the claims into the written description. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“Resonator block,” throughout the claims. 
“Where the material of the plate is a magnetic material,” as recited in claim 8. 
“One machine screw for electrified guitar ground wire,” as recited in claim 13.
“Slotted for tee nuts,” as recited in claim 9.  
“Slotted for tee nuts,” and “tee nuts in the slots for teen nuts,” as recited in claim 10.  
“Wherein anchoring is achieved via screws or adhesive agent to the innermost surface of spring counter tension cavity,” as recited in claim 11. 
Wherein anchoring of the L-shaped claw can be achieved via adhesive,” as recited in claim 12.
“The material of the plate is magnetic,” as recited in claim 14.

The disclosure is objected to because of the following informalities: 
In the written description of the invention, Applicant uses reference numeral “10” to refer to both the “spring cavity” (on page 4, lines 4 and 17 and page 3, lines 5 and 6) and the “guitar body” (on page 4, line 5). Each reference numeral should consistently be used to refer to only a single structure or feature. 
It is not clear from the specification how the ends of the tension springs 8 are secured to the resonator block 11. Figure 2 of Applicant’s drawings shows the end of the spring terminating at resonator block 11. For purposes of expediting examination, this Figure is interpreted as the spring being clamped between the spring securing plate 3 and the resonator block 11. 
Also in Figure 2, it is not clear if there is a structure between resonator block 11 and the body of the stringed instrument 10 or if this is empty space. 
Appropriate correction is required.

Drawings
The drawings are objected to because:
The background of the drawings is not white (probably due to artifacts created by reproduction of the drawing). See 37 CFR 1.84(e).
The reference numbers in the drawings must not be enclosed in circles. See 37 CFR 1.84(p)(1).
Applicant appears to have used shading to indicate empty space (around bridge block 11 and tension spring 8). If this is indeed empty space, it should be represented by white space, not shading. See 37 CFR 1.84(h)(3)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Allowable Subject Matter
Claims 1-2 and 4-6, 8-11 and 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-2, 4-6, 11 and 15 have been indicated as containing allowable subject matter primarily for the solid resonating body having an elongated longitudinal inset cavity within at least the upper, rear boundary of said body; the tremolo system comprising a resonator block, where the inset cavity in the body receives the resonator block in a resonator block cavity portion of the inset cavity that extends through the body of instrument from the front and the resonator block is pivotally movable in the cavity portion; tremolo tension springs mounted between the claw and the resonator block; with screws compression coupling springs to claw; and fasteners securing the spring retaining claw assembly of said system to a flat plate of a material which in turn is secured to instrument body.
Claims 13-14 have been indicated as containing allowable subject matter primarily for the spring claw assembly and resonator plate combination fabricated as a single plate of metal wherein the spring claw assembly and resonator plate combination includes: five threaded spring retaining post holes; five machine screws configured as spring retention posts, wherein each of said tension springs have a first end and a second end, and wherein each first end of said tension springs is secured to the spring claw assembly and resonator plate combination with selected ones of the five machine screws.

	
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, claims 16-26 are presented to applicant for consideration: 
16. 	A stringed musical instrument comprising:
	a solid resonating body;
	a neck;
a fulcrum tremolo string bridge system disposed in a cavity of said solid resonating body, said fulcrum tremolo string bridge system comprising: 
a resonator block in said cavity of said solid resonating body, wherein the resonator block is pivotally movable in the cavity; 
a claw bracket mounted in the cavity; 
a plurality of tremolo tension springs, each tension spring having a first end and a second end, said plurality of tremolo tension springs disposed in a spring portion of the cavity of the solid resonating body,
wherein said first end of each tension spring is mounted to the resonator block, and said second end of each tension spring is mounted to the claw bracket with a respective screw compression coupling; and 
fasteners securing the claw bracket to a flat plate of a material which in turn is secured to the solid resonating body.

17.	The stringed musical instrumental instrument of claim 16, wherein the screw compression couplings secure said springs to a face of the claw bracket, whereby, under compression, each second end of each tension spring creates a more efficient pathway for sound wave energy to transfer through and into said solid resonating body and said neck.  

18Patent Application of Lance R. McCormick"Fulcrum Tremolo Spring Locking Claw and Claw Resonator Plate".	The stringed musical instrument of claim 16, wherein the claw bracket has an L-shape including an upright and a horizontal part, wherein the upright of the L-shape has screw holes and the horizontal part has slotted screw holes and a row of five spring retaining screw holes, where a screw through the upright of the L-shape mounts the claw bracket to the solid resonating body and the horizontal part of the L-shape has screws through the slots into the flat plate of a material, wherein each screw compression coupling is inserted into a respective one of the row of five spring retaining screw holes thereby securing a respective end of each of the tension springs.  

19.	The stringed musical instrument of claim 16, wherein a depth of the cavity is oriented into the solid resonating body from a rear surface of the body of the stringed instrument, and there is a recess in a front surface of the body above the recess housing a plurality of instrument pick-ups and wherein a longitudinal axis of the spring portion of the cavity is parallel to strings of the stringed instrument.  

20.	The stringed musical instrument of claim 18, wherein the spring portion of the cavity is bounded by inset walls and the resonator block is housed in another portion of the cavity wherein the claw bracket is mounted to one of said inset walls at a location opposite to said another portion of the cavity, 
wherein screws extend from the upright of the L-shaped claw bracket into said one of said inset walls.

21.	The stringed musical instrument of claim 16, where the flat plate of material comprises a magnetic material, the stringed instrument is electrified by magnetic pickups, and the claw bracket and flat plate of material are mounted from a rear surface of the stringed instrument body.

22.	The stringed musical instrument of claim 16, wherein the flat piece of material is attached to said stringed instrument body with screws or adhesive agent to an innermost surface of the  cavity which is located in a rear surface of the stringed instrument body in parallel with a face of the stringed instrument. 

23.	The stringed musical instrument of claim 18, wherein the L-shaped claw bracket is attached to the flat plate of material via adhesive or screw slots on the horizontal portion of said L-shaped claw bracket yielding a tonal stringed instrument wide improvement.

24.	The stringed musical instrument of claim 16, wherein flat plate of material is a metal or a non-metal, selected according to the desired sound modification characteristic. 

25. 	A fulcrum tremolo spring system retro fit kit for a stringed instrument, comprising: 
a spring claw assembly and resonator plate combination fabricated as a single plate of metal that mounts to a spring claw assembly mount wall in a spring mount cavity of said stringed instrument, 
wherein the spring claw assembly and resonator plate combination includes:
		a plurality of tension springs;
a plurality of screw slots;
a machine screw respectively inserted into each slot of the plurality of screw slots thereby securing said spring claw assembly and resonator plate combination to a body of the stringed instrument;
five threaded spring retaining post holes;
five machine screws configured as spring retention posts, 
wherein one of said five machine screws is configured as an electrical ground wire,
wherein each of said tension springs have a first end and a second end
wherein each first end of said tension springs is secured to the spring claw assembly and resonator plate combination with selected ones of the five machine screws,
wherein the single plate of metal is disposed under said tension springs,
wherein said resonator plate and said spring claw assembly combination further comprising an L-shape with an upright on an end opposite that of a resonator block of said stringed instrument, and 
wherein each second end of said tension springs is secured to the resonator block by a spring securing plate which is secured to the resonator block with a plurality of screws. 

26. 	The fulcrum tremolo spring system retro fit kit for a stringed instrument, according to claim 24, wherein the single plate of metal is magnetic and is mounted on a rear surface of said body opposite a location of electromagnetic pickups disposed on a front surface of the body. 
	Note, allowable claims were not proposed for claims 3, 7, and 12 since these claims improperly do not include all the limitations of their parent claims. Proposed claims 25-26 were written as an apparatus claim claiming the embodiment as shown in Fig. 3 of Applicant’s drawings since claims 16-24 are directed to the embodiment shown in Fig. 1 of Applicant’s drawings. 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schaller et al. disclose a musical instrument with a fulcrum tremolo string bridge system with screw compression coupling springs attaching tension springs to a claw. However, Schaller et al. does not disclose the system is disposed in a cavity of the body of the stringed instrument. Schaller et al. specifically teaches that holes or recesses in the instrument body are not used for mounting the system. 
Dietzman shows a fulcrum tremolo spring bridge system in which a plurality of tremolo tension springs are coupled to a claw assembly with machine screws. However Dietzman does not disclose that the resonator block is in a cavity of the instrument body or that the resonator block is pivotally movable in the cavity. Additionally Dietzman does not disclose fasteners securing a spring retaining claw assembly to a flat plate of material which in turn is secure to the instrument body. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        September 8, 2022